DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 are pending and examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,076,537 to Khvalkovskiy et al. (hereafter Khvalkovskiy).
Regarding independent claim 1, Khvalkovskiy teaches a method of controlling a trajectory of a perpendicular magnetization switching of a ferromagnetic layer using spin-orbit torques in the absence of any external magnetic field comprising: 
injecting a charge current Je through a heavy-metal thin film disposed adjacent to a ferromagnetic layer to produce spin torques which drive a magnetization M out of an equilibrium state towards an in-plane of a nanomagnet (FIGS. 4-5: current JSO  flows through SO active layer 120.  Fundamentally, current JSO generates a torque according to the curl right hand rule to tilt the magnetic moment 113’ of free layer 112’ off positive Z axis perpendicular to free layer 112 toward negative Y axis in-plane of free layer 112’); 
turning said charge current Je off after te seconds, causing a spin torque to reduce to substantially zero (FIG. 5: turning JSO off after the period as shown, which cause the torque reduce to zero) where M is close to an x-y plane and away from an ez axis by an angle of θ a critical zone (i.e. when the magnetic moment 113’ of free layer 112’ is tilted off positive Z axis perpendicular to free layer 112 toward negative Y axis in-plane of free layer 112’ by an angle), where an effective field experienced by the magnetization of the ferromagnetic layer Heff is significantly dominated by and in-plane anisotropy Hkx, and where M passes a hard axis by precessing around said Heff (FIG 5: with assistant of JSTT, an additional torque is imposed on move the magnetic moment 113’ pass the hard axis, which is in-plane of the free layer 112’); and 
passing the hard axis, where Heff is dominated by a perpendicular-to-the-plane anisotropy Hkz, and where M is pulled towards the new equilibrium state by precessing and damping around Heff, completing a magnetization switching (because the tendency of the magnetic moment is to return to the closet equilibrium state).
Regarding dependent claim 2, Khvalkovskiy teaches wherein a duration of said te of an applied current pulse comprises a shortest time which causes said magnetization M to move from said equilibrium state to said critical zone (FIG. 5: current JSO is applied for short time as shown).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 12, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824